DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 1/1/2022.
Claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Ansari et al. US 20150347683 and Kim et al. US 20190289648.  Ansari discloses a next-generation multi-services residential gateway appliance, the gateway appliance interfaces with digital endpoint devices including, home automation networking device for wired or wireless home network automation and control of networked home devices, the gateway appliance is the central communication platform that interoperates with multiple devices in the home to form a home networking environment, other digital endpoint devices for which connectivity may be established with the gateway appliance.  Kim discloses local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network, a router gateway may receive and forward data packets among different networks, when a data packet is received, the router gateway reads identification information in the packet to determine the intended destination for the packet, the router gateway 
Prior art of record does not disclose, in single or in combination, enabling communication of data between various appliances, receiving a data from a device belonging to one protocol or resource; managing virtual resource device that manages the gateway access through shared resource management interfaces; translating between different a data from a device belonging to one protocol or resource and allowing devices with different wireless standards to communicate with each other and send to another device operating in another protocol or resource seamlessly within the networking domain; monitoring and configuring a disputed package for a destination address; resolving the destination address at a routing table; and transferring data from the device belonging to one protocol or a resource connectivity to another that is connected externally through an Internet in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468